Citation Nr: 1119734	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-36 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic headaches from December 18, 2005 to June 7, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic headaches beginning June 8, 2009.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, from February 1983 to June 1983, and from May 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran testified at a personal hearing before the undersigned Veteran's Law Judge sitting in Washington, D.C., in March 2011, and a transcript of the hearing is of record.  At his March 2011 hearing, the Veteran appears to raise the issue of service connection for missing and damaged teeth due to his 2005 motor vehicle accident.  An August 2006 rating decision granted service connection for dental treatment purposes for tooth #9.  The issue of service connection for injury to the Veteran's teeth was denied by rating decision in August 2009.  The Veteran was notified of this decision later in August 2009, and he did not timely appeal.  

The issue of entitlement to service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for an evaluation in excess of 10 percent for his service-connected posttraumatic headaches and for 
service-connected trigeminal neuralgia; and he has otherwise been assisted in the development of his claims.

2.  The evidence relevant to the Veteran's headaches more nearly approximates characteristic prostrating attacks averaging once a month beginning June 8, 2009.

3.  There is no more than moderate incomplete paralysis of the trigeminal nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for 
service-connected posttraumatic headaches from December 18, 2005 to June 7, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial evaluation of 30 percent, but no higher, for 
service-connected posttraumatic headaches beginning June 8, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for an evaluation in excess of 10 percent for service-connected trigeminal neuralgia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8405 (2010


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2006, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for posttraumatic headaches and for residuals of a jaw injury, later described as trigeminal neuralgia, by rating decision in August 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in a May 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in June 2009.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his personal hearing in March 2011.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claims

The Veteran was granted service connection for posttraumatic headaches and for trigeminal neuralgia by rating decision in August 2006 and each was assigned a 10 percent rating effective from December 18, 2005.  The Veteran timely appealed the assigned ratings.

The Veteran contends that the service-connected disabilities at issue are more severely disabling than is reflected by the currently assigned ratings.  The evidence more nearly approximates the criteria for an evaluation of 30 percent for 
service-connected posttraumatic headaches beginning June 8, 2009.

Because the trigeminal neuralgia is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an initial evaluation in excess of 10 percent for trigeminal neuralgia will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Posttraumatic Headaches

The Veteran is separately service connected for residuals of traumatic brain injury under Diagnostic Code 8045.  
Consequently, his migraine headaches due to trauma are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran complained on VA neurology evaluation in May 2006 of headaches 3-4 times a week, with an intensity of 3-4 out of 10, with 10 being the most severe.  The Veteran was working as a Chief Financial Officer at a consulting company involved in engineering.  The impression was tension headaches, more likely than not posttraumatic.  The Veteran noted on VA general evaluation in May 2006 that Tylenol helped his headaches.

VA treatment records through August 2008 reveal complaints in July 2007 of intermittent headaches that averaged 3.5/10 intensity and varied from 0 to 7/10.  The Veteran said that nothing lessened the pain but that being exposed to bright lights and severe heat made the pain worse.  It was noted in September 2007 that the Veteran complained of constant bifrontal headaches, 2-3/10.  He said that he had had headaches since his motor vehicle accident and that they were getting progressively worse.  

The Veteran complained on VA evaluation on June 8, 2009 of headaches averaging six times a week, which lasted for 12 hours at a time.  Traumatic brain injury and posttraumatic headaches were diagnosed.  It was noted in June 2009 that the Veteran was working for his own consulting business as a civilian.  

The Veteran's testified at his personal hearing in March 2011 that he had headaches essentially every day, which were incapacitating a couple of times a month; and that he was taking medication for the headaches, which helped him to sleep even though the headaches woke him up at night.  

The evidence indicates that the Veteran's headaches have worsened, and that the subjective complaints on VA evaluation in June 2009 and the Veteran's March 2011 testimony, coupled with the medical findings, indicate that the headaches more nearly approximate the criteria for a 30 percent rating beginning with the examination report dated on June 8, 2009 - there is evidence more nearly indicative of characteristic prostrating attacks averaging once a month over the last several months.  Prior to June 2009, the Veteran's headaches were 3-4/10 in intensity, and he described them as intermittent in July 2007.  However, beginning in June 2008, the headaches occurred essentially on a daily basis.

A rating in excess of 30 percent is not warranted for the Veteran's posttraumatic headaches during the appeal period because the evidence reveals that the Veteran is able to work as a consultant and does not show the severity of symptomatology that could be considered the equivalent of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Moreover, there is no more appropriate rating code under which to rate the Veteran's posttraumatic headaches.  See Butts, supra.



Trigeminal Neuralgia

The Veteran is assigned a 10 percent rating for his trigeminal neuralgia under Diagnostic Code 8405.

Diagnostic Code 8205 provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve.  Diagnostic Code 8305 provides the rating criteria for neuritis of the trigeminal nerve.  Diagnostic Code 8405 provides the rating criteria for neuralgia of the trigeminal nerve.  A 10 percent rating is warranted for moderate incomplete paralysis, neuritis, or neuralgia.  A 30 percent rating is warranted for severe incomplete paralysis, neuritis, or neuralgia.  A 50 percent rating is warranted for complete paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405 (2010).

In this regard, 38 C.F.R. § 4.123 (2010), provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

38 C.F.R. § 4.124 (2010) provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.

38 C.F.R. § 4.124a (2010), defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

According to DORLAND'S MEDICAL DICTIONARY, neuralgia is "pain extending along the course of one or more nerves. . ."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1281 (31st ed. 2007).

The Veteran complained on VA neurology evaluation in May 2006 of constant dysethesias and hyperesthesias of the mid lower lip extending down to his chin over about a 2-3 cm oval area.  He said that he had lost some coordination of his lower lip, which initially affected his speech with a mild lisp but this had been gradually overcome.  He also had difficulty drinking liquids and, occasionally when eating, drooled out of his lower lip.  On physical examination, there was a 
well-healed laceration over the right lower lip and mandibular area.  There was some deformity of the lower lip.  He had normal speech and language without an obvious lisp, but with dysarthria.  Facial motor and sensory examination was normal except for decreased pinprick and light touch over the medial aspect of his lower lip on each side extending down 1-2 cms to the midline of his chin.  He had some preserved pinprick with a more dysesthetic quality in this area.  The assessment was hyperesthesia, dysethesia of cutaneous nerves in midline mandibular branch of trigeminal apparatus, may have a small component of trigeminal neuralgia.  

It was reported on evaluation for VA purposes in June 2009 that the Veteran spoke normally, and there were no findings of smell or taste problems.

The Veteran testified at his hearing in March 2011 that he sometimes has difficulty chewing and that he constantly bites the inside of his mouth and lip.

As noted in 38 C.F.R. § 4.124a above, when the neurological manifestations of a disability are primarily sensory, the rating should be for the mild, or at most, the moderate degree.  Consequently, as the Veteran's symptoms were primarily sensory, with normal facial motor examination in May 2006, there is no evidence of severe neuralgia, as would be required for an increased 30 percent rating.  Additionally, incomplete paralysis that is more than moderate is not shown because the evidence does not show muscle atrophy or motor impairment.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 8405 for the neurological manifestations of the Veteran's trigeminal neuralgia.

Because there is no evidence of severe neuralgia during the appeal period, the Board concludes that staged ratings under Fenderson are not for application in this case.  Moreover, there is no more appropriate rating code under which to rate the Veteran's trigeminal neuralgia.  See Butts, supra.


Conclusions

The Veteran is competent to report his headache and neuralgia symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decisions; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

There is no evidence that the Veteran's posttraumatic headaches or trigeminal neuralgia causes "marked" interference with employment.  In fact, the Veteran said in June 2009 that he was working at his own consulting business; and he testified in March 2011 that he was continuing to work as a consultant.  There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for an erectile dysfunction pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for posttraumatic headaches from December 18, 2005 through June 7, 2009 is denied.

An initial evaluation of 30 percent for posttraumatic headaches beginning June 8, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An evaluation in excess of 10 percent for trigeminal neuralgia is denied.  


REMAND

The Veteran was injured in an automobile accident in service in June 2005, for which he is service connected for several disabilities, including facial and scalp scars, posttraumatic stress disorder, posttraumatic headaches, trigeminal neuralgia, ulnar neuropathy of the left elbow, and residuals of traumatic brain injury.  He has contended that he injured his left shoulder during this accident.

Although there is postservice medical evidence of left shoulder disability, there is no nexus opinion on file on whether the Veteran currently has a left shoulder disability due to service.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issue of service connection for a left shoulder disability.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for left shoulder disability since June 2009, which is the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any current left shoulder disability.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a left shoulder disability that was caused or aggravated beyond normal progression by service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of the claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


